                Case 1:18-cv-11070-GBD Document 22 Filed 02/06/19 Page 1 of 2

      BENJAMIN A. LEVINE
      BLEVINE@GRSM.COM




                                                                                     ATTORNEYS AT LAW
                                                                                  ONE BATTERY PARK PLAZA
                                                                                        28TH FLOOR
                                                                                    NEW YORK, NY 10004
                                                                                   PHONE: (212) 269-5500
                                                                                    FAX: (212) 269-5505
                                                                                      WWW .GRSM.COM



                                                     February 6, 2019

  VIA ECF
  The Honorable George B. Daniels, U.S.D.J.
  United States District Court
  Southern District of New York
  500 Pearl Street, Room 1310
  New York, NY 10007

             Re:      Antolini v. Brue, et al.
                      Case No.: 1:18-cv-11070 (GBD)
                      Request for Final Extension of Time to Respond

  Dear Judge Daniels:

         We represent Defendants Edward Brue, 184 West 10th Street Corporation, Seth Cohen,
  Adam Elzer, David Rodolitz, Amar Lalvani and Alexander Stupak (“Defendants”) in the above-
  referenced matter. We write to respectfully request a final extension of thirty (30) days’ time to
  respond to the Complaint pursuant to Rule II.C. of the Court’s Individual Rules and Practices in
  Civil Cases due to recent case developments and the matters discussed herein.

         Plaintiff brings claims of unlawful disability discrimination in violation of federal, state
  and city law. Upon receipt of Plaintiff’s complaint, Defendants were proactive in retaining an
  expert to inspect the premises at issue and assess Plaintiff’s claims. On January 22, 2019, we
  received our expert’s report which indicated that contrary to the allegations contained in the
  Complaint, Defendants were fully compliant with applicable guidelines with the exception of the
  necessity of a portable ramp and doorbell.1 Defendants have since performed remediation on these
  two (2) minor aspects of the building thus rendering Plaintiff’s claims under the Americans with
  Disabilities Act (“ADA”) moot. Plaintiff’s counsel has not contested that remediation has
  occurred, nor has he offered a rebuttal report indicating remediation is unsatisfactory.

          It is well established that the ADA is a remedial statute affording a plaintiff redress solely
  in the form of injunctive relief without economic damages. See, Thomas v. Grunberg 77 LLC,
  2017 U.S. Dist. LEXIS 104606 at *6 (S.D.N.Y., July 5, 2017). “When such redress is no longer
  possible, the ADA claim becomes moot, depriving the court of subject-matter jurisdiction, and
  must be dismissed.” Id. Because Defendants have remediated the property, injunctive relief is
  impossible, rendering the ADA claims moot. While Plaintiff also brings disability claims in
  violation of state and city law, this court should not retain supplemental jurisdiction of the claims

  1
      Notably, a portable ramp is not considered “structural” in nature.
ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ DELAWARE ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ KENTUCKY
  LOUISIANA ♦ MARYLAND ♦ MASSACHUSETTS ♦ MICHIGAN ♦ MISSOURI ♦ MONTANA ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY
   NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦ RHODE ISLAND ♦ SOUTH CAROLINA
SOUTH DAKOTA ♦ TENNESSEE ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA ♦ WISCONSIN
          Case 1:18-cv-11070-GBD Document 22 Filed 02/06/19 Page 2 of 2
Hon. George B. Daniels, U.S.D.J.
U.S. District Court, S.D.N.Y.
February 6, 2019
Page 2 of 2

as there is an absence of a “clearly articulated federal interest.” Kolari v. N.Y-Presbyterian Hosp.,
455 F.3d 118, 123 (2d Cir. 2006). New York state and city claims are, “best left to the courts of
the State of New York.” Giordano v. City of New York, 274 F.3d 740, 754 (2d Cir. 2001) (affirming
the dismissal of plaintiff's ADA claim and declining to address whether the plaintiff would qualify
as disabled under the New York State Human Rights Law and New York City Human Rights Law
as the state and city statutes provide for broader definitions of disability). Absent any of the factors
outlined in Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7, 108 S. Ct. 614, 98 L. Ed. 2d
720 (1988): judicial economy, convenience and fairness, there is no need for this court to retain
jurisdiction over Plaintiff’s supplemental claims.

        Defendants’ counsel has exercised all reasonable efforts to communicate with Plaintiff’s
counsel, Stuart Finkelstein, to avoid burdening the court with motion practice. However, despite
immediately notifying Mr. Finkelstein that remediation of the subject property has been
accomplished and attempting to meaningfully discuss resolution of this matter, Mr. Finkelstein has
outright refused to be reasonable. Given the aforementioned reasons, Defendants’ counsel was
confident that the parties would be able to resolve this matter expeditiously and fairly without court
intervention. However, that endeavor has proved impossible and thus necessitates the filing of a
motion to dismiss for the reasons contained herein. While Your Honor’s rules do not require a pre-
motion conference, we respectfully request this final extension of time to respond to Plaintiff’s
faulty claims.

      We appreciate the Court’s attention to these matters and are available at the Court’s
convenience should it have any questions.

                                               Respectfully submitted,

                                               Benjamin A. Levine
                                               Benjamin A. Levine


All Counsel of Record (via ECF)
